Supreme Court of Texas Orders 03/28/2006









THE SUPREME COURT OF TEXAS
Orders Pronounced March 28, 2006
MISCELLANEOUS
A STAY IS ISSUED IN THE FOLLOWING PETITION FOR WRIT OF 
MANDAMUS:



06‑0239 

IN RE MARINER HEALTH CARE OF NASHVILLE INC., INDIVIDUALLY 
      AND/OR D/B/A MARINER HEALTH OF NORTH DALLAS; from Dallas County; 5th 
      district 
      (05‑06‑00245‑CV, ___ SW3d ___, 03‑22‑06)relator's 
      motion for emergency stay grantedstay order issuedrequested 
      response due by 3:00 p.m., April 7, 2006

 

[Note: The petition for writ of mandamus 
      remains pending before this Court.]